ICJ_108_UseOfForce_SCG_DEU_1999-06-30_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. GERMANY)

ORDER OF 30 JUNE 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

ORDONNANCE DU 30 JUIN 1999
Official citation:

Legality of Use of Force (Yugoslavia v. Germany),
Order of 30 June 1999, L C.J. Reports 1999, p. 997

Mode officiel de citation:

Licéité de Pemploi de la force (Yougoslavie c. Allemagne),
ordonnance du 30 juin 1999, C.LJ. Recueil 1999, p. 997

 

Sales number
ISSN 0074-4441 N° de vente: 144

ISBN 92-1-070816-4

 

 

 
30 JUNE 1999

ORDER

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. GERMANY)

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ALLEMAGNE)

30 JUIN 1999

ORDONNANCE
997

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1999 1999
30 juin
Rôle général
30 juin 1999 n° 108

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Oba, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M HIGGINS,
MM.  PARRA-ARANGUREN, KOOIJMANS, REZEK, juges;
M. KRECA, juge ad hoc; M. ARNALDEZ, greffier adjoint.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l'article 48 du Statut de la Cour et les articles 31, 44, 45, 48, 49 et 79
de son Règlement,

Vu la requête déposée au Greffe de la Cour le 29 avril 1999, par
laquelle la République fédérale de Yougoslavie a introduit une instance
contre la République fédérale d'Allemagne «pour violation de l’obliga-
tion de ne pas recourir à l'emploi de la force»,

Vu la demande en indication de mesures conservatoires présentée par
la Yougoslavie le 29 avril 1999 et l'ordonnance rendue par la Cour le
2 juin 1999, aux termes de laquelle elle a rejeté ladite demande et réservé
la suite de la procédure;

Considérant qu'aux fins de se renseigner auprès des Parties sur la suite

4
LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 30 VI 99) 998

de la procédure le vice-président de la Cour, faisant fonction de président
en l'affaire, a reçu leurs représentants le 28 juin 1999; considérant qu’au
cours de cette réunion l’Allemagne, se référant aux conclusions aux-
quelles la Cour était parvenue dans son ordonnance susmentionnée du
2 juin 1999, a demandé qu'il soit statué séparément, avant toute procé-
dure sur le fond, sur la question de la compétence de la Cour en l’espèce;
considérant qu’au cours de la même réunion, la Yougoslavie s’est
opposée à cette demande et a indiqué qu’elle souhaitait pouvoir pré-
senter un mémoire sur le fond, ainsi qu’envisagé dans le Règlement de
la Cour, étant entendu que l’Allemagne pourrait soulever des exceptions
préliminaires dans le délai fixé pour le dépôt de son contre-mémoire,
conformément au paragraphe 1 de l’article 79 dudit Règlement; et consi-
dérant que le demandeur a évoqué un délai d’environ six mois aux fins
du dépôt de la pièce qu’il souhaitait produire;

Considérant les vues des Parties et les dispositions pertinentes du
Règlement de la Cour,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite prescrites par l’article 45 du Règlement:

Pour le mémoire de la République fédérale de Yougoslavie, le 5 janvier
2000;

Pour le contre-mémoire de la République fédérale d’Allemagne, le
5 juillet 2000;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement de la République
fédérale d’Allemagne.

Le vice-président,
{ Signé) Christopher G. WEERAMANTRY.

Le greffier adjoint,
(Signé) Jean-Jacques ARNALDEZ.
